Lummus, J.
When this case was here before (Murphy v. Killmurray, 324 Mass. 707) we directed the judge of the Probate Court to make a further report of facts, which he has now done. The question is whether Joseph Killmurray, the only person interested in the estate of John F. McMahon of Worcester, made a valid assignment of his interest to his wife Bridget Killmurray. The facts now found are as follows. On September 10,1945, Joseph Killmurray at Worcester told Mr. Murphy, the administrator of the McMahon estate, that he wished to transfer his interest in that estate to his wife Bridget Killmurray, and directed Mr. Murphy to draw the necessary instrument. Mr. Murphy drew an assignment accordingly, which Killmurray executed. Mr. Murphy handed the assignment to Killmurray who gave it back to Mr. Murphy, saying "My wife wants you to keep it for her.” Mr. Murphy said he would hold it for safe keeping and would see the Killmurrays at their home in Rhode Island in a few weeks.
About two weeks later Mr. Murphy went to Rhode Island and saw the Killmurrays. He read the assignment to them and then handed it to Killmurray, who handed it to his wife Bridget. She handed it back to Mr. Murphy and asked him to keep it for her. Mr. Murphy then took the assignment back to Worcester and kept it until he filed it in the Probate Court there. The judge found that Mr. Murphy held the assignment as agent for Bridget Killmurray, that there was a valid delivery of it to her, and a delivery of it by her to Mr. Murphy with instructions to hold it for her.
The findings of the judge show that there was a valid *249delivery of the assignment. Mulloy v. Charlestown Five Cents Savings Bank, 285 Mass. 101, 105. Millett v. Temple, 280 Mass. 543, 549, 550. Reardon v. Whalen, 306 Mass. 579, 580. The fact that the parties to the gift were husband and wife constitutes no objection to its validity. By G. L. (Ter. Ed.) c. 209, § 3, “Gifts of personal property . . . between husband and wife, shall be valid to the same extent as if they were sole.” The decree adjudging the assignment valid was right.

Decree affirmed.